
	
		IIB
		111th CONGRESS
		2d Session
		H. R. 1554
		IN THE SENATE OF THE UNITED
		  STATES
		
			July 12, 2010
			Received; read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		AN ACT
		To take certain property in McIntosh
		  County, Oklahoma, into trust for the benefit of the Muscogee (Creek) Nation,
		  and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Fountainhead Property Land Transfer
			 Act.
		2.Transfer of land;
			 land into trust
			(a)In
			 generalImmediately after completion of the survey required under
			 subsection (b), the receipt of consideration and costs required under
			 subsection (c), and satisfaction of all terms specified by the Secretary and
			 the Secretary of the Army under subsection (d), administrative jurisdiction of
			 the Property shall be transferred from the Secretary of the Army to the
			 Secretary, and the Secretary shall take the Property into trust for the benefit
			 of the tribe.
			(b)SurveyThe
			 exact acreage and legal description of the Property shall be determined by a
			 survey satisfactory to the Secretary and the Secretary of the Army.
			(c)Consideration;
			 costsThe tribe shall pay—
				(1)to the Secretary
			 of the Army fair market value of the Property, as determined by the Secretary
			 of the Army; and
				(2)all costs and
			 administrative expenses associated with the transfer of administrative
			 jurisdiction of the Property and taking the Property into trust pursuant to
			 subsection (a), including costs of the survey provided for in subsection (b)
			 and any environmental remediation.
				(d)Other terms and
			 conditionsThe transfer of administrative jurisdiction of the
			 Property and taking the Property into trust shall be subject to such other
			 terms and conditions as the Secretary and the Secretary of the Army consider
			 appropriate to protect the interests of the United States, including
			 reservation of flowage easements consistent with the Acquisition Guide Line for
			 Flowage Easement for the Lake Eufaula project and other applicable policies for
			 that project.
			(e)DefinitionsFor
			 the purposes of this section:
				(1)PropertyThe
			 term Property means, subject to valid existing rights, all
			 right, title, and interest of the United States in and to the Federal land
			 generally described as the approximately 18 acres of Federal land located in
			 McIntosh County, Oklahoma, within the boundary of the Muscogee (Creek) Nation
			 and located in the northwest quarter of section 3, township 10 north, range 16
			 east, McIntosh County, Oklahoma, at Lake Eufaula.
				(2)SecretaryThe
			 term Secretary means the Secretary of the Interior.
				(3)TribeThe
			 term tribe means the Muscogee (Creek) Nation.
				(f)Gaming
			 prohibitionThe tribe may not conduct on any land taken into
			 trust pursuant to this Act any gaming activities—
				(1)as a matter of
			 claimed inherent authority; or
				(2)under any Federal
			 law, including the Indian Gaming Regulatory Act (25 U.S.C. 2701 et seq.) and any
			 regulations promulgated by the Secretary or the National Indian Gaming
			 Commission pursuant to that Act.
				(g)Savings
			 provisionNothing in this section shall be construed to affect or
			 limit the application of, or any obligation to comply with, any environmental
			 law, including the Comprehensive Environmental Response, Compensation, and
			 Liability Act of 1980 (42 U.S.C. 9601 et seq.).
			(h)PAYGOThe
			 budgetary effects of this Act, for the purpose of complying with the Statutory
			 Pay-As-You-Go Act of 2010, shall be determined by reference to the latest
			 statement titled Budgetary Effects of PAYGO Legislation for this
			 Act, submitted for printing in the Congressional Record by the chairman of the
			 House Budget Committee, provided that such statement has been submitted prior
			 to the vote on passage.
			
	
		
			Passed the House of
			 Representatives June 30, 2010.
			Lorraine C. Miller,
			Clerk.
		
	
